                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                      Case No. 18-cv-06650-HSG
                                   8                      Plaintiff,                         ORDER OF DISMISSAL
                                   9               v.

                                  10     EDMUND GERRY BROWN, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On November 11, 2018, Plaintiff filed the instant pro se complaint under 42 U.S.C. §
                                  14   1983. Dkt. No. 1.
                                  15             On January 29, 2019, the Court screened the complaint and dismissed the complaint with
                                  16   leave to amend because it did not comply with Rule 20 of the Federal Rules of Civil Procedure in
                                  17   that it alleged unrelated claims against different sets of defendants. Dkt. No. 9. In the order
                                  18   screening the complaint, the Court also noted the following additional deficiencies in the
                                  19   complaint: many of the incidents described did not give rise to constitutional claims and the
                                  20   complaint’s allegations failed to state clearly what happened, when it happened, what each
                                  21   defendant did, and how these actions or inactions rose to the level of a federal constitutional claim.
                                  22   The Court dismissed claims arising out of events that occurred at the California Institute for Men,
                                  23   Mule Creek State Prison, and Substance Abuse Treatment Facility without prejudice to bringing
                                  24   separate actions in the federal district courts where these facilities are located. See generally Dkt.
                                  25   No. 9. Plaintiff was instructed to file an amended complaint by February 26, 2019, and informed
                                  26   that the failure to do so would result in the dismissal of this action without further notice. Id. The
                                  27   Court granted plaintiff multiple extensions of time to file an amended complaint. Dkt. Nos. 12,
                                  28   16, 18.
                                   1          On August 26, 2019, plaintiff filed an amended complaint. Dkt. No. 24. On November

                                   2   26, 2019, the Court dismissed the amended complaint with leave to amend because it suffered

                                   3   from the same deficiencies as the original complaint. Dkt. No. 28. The amended complaint again

                                   4   violated Fed. R. Civ. P. 20 in that it alleged a wide variety of claims that were unrelated, and again

                                   5   raised allegations that arose from events in other venues. See generally Dkt. No. 28. Plaintiff was

                                   6   instructed to file a second amended complaint by December 24, 2019, and informed that the

                                   7   failure to do so would result in the dismissal of this action without further notice. Id. Upon

                                   8   receiving a notice of change of address from plaintiff on December 27, 2019, the Court sua sponte

                                   9   granted plaintiff an extension of time to February 14, 2020, to file a second amended complaint.

                                  10   Dkt. Nos. 33, 34. Plaintiff has not filed a second amended complaint and the deadline to do so has

                                  11   since passed.12 Accordingly, this action is DISMISSED. If plaintiff wishes to reopen this case,

                                  12   any motion to reopen must explain why plaintiff failed to comply with the deadline for filing a
Northern District of California
 United States District Court




                                  13   second amended complaint and be accompanied by a proposed second amended complaint that

                                  14   complies with the deficiencies identified in the Court’s November 26, 2019 screening order.

                                  15          For the reasons set forth above, this action is DISMISSED. The Clerk shall close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 2/24/2020

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23
                                       1
                                         It appears that plaintiff’s address has changed, but that he has not informed the Court of his new
                                       address as required by N.D. Cal. L.R. 3-11. Mail sent to plaintiff was returned as undeliverable on
                                  24   January 21, February 3, and February 14, 2020. See Dkt. Nos. 35, 36, 38. Pursuant to Local Rule
                                       3-11, the Court may, without prejudice, dismiss a complaint when mail directed to the pro se party
                                  25   by the Court has been returned to the Court as not deliverable; and the Court fails to receive within
                                       sixty (60) days of this return a written communication from the pro se party indicating a current
                                  26   address.
                                       2
                                         Since the Court’s November 26, 2019 screening order, plaintiff has filed the following pleadings
                                  27   in this action: (1) an ex parte motion for an immediate and permanent or temporary order for
                                       injunction and a motion for appointment of counsel; (2) a December 12, 2019 notice of appeal to
                                  28   the Ninth Circuit; and (3) a February 7, 2020 notice of appeal to the Ninth Circuit. See Dkt. Nos.
                                       29, 30, 37.
                                                                                          2
